Exhibit 10.5

 

[ex10-5_001.jpg]

 

CONSULTING AGREEMENT

 

THE SYMBOL “[****]” DENOTES PLACES WHERE CERTAIN IDENTIFIED

INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i)

NOT MATERIAL, AND (ii) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE

COMPANY IF PUBLICLY DISCLOSED

 

This Consulting Agreement (“Agreement”) is made as of June 27, 2019 (“Effective
Date”), by and between Inpixon, a Nevada corporation (“Company”), and GTX Corp,
(“Consultant”), having its principal place of business at 117 W. 9th Street,
Suite 1214, Los Angeles, California, 90015. Consultant and the Company may each
be referred to herein individually as a “Party” and collectively as the
“Parties.” This Agreement is entered into by the Parties pursuant to that
certain Asset Purchase Agreement between the Parties dated as of the Effective
Date (the “APA”) and is subject to the terms and conditions therein.

 

In consideration of the terms, conditions, covenants and mutual promises set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:

 

1.  Services and Payment. During the Term (as defined below) Consultant agrees
to undertake and complete the Services (as defined in Exhibit A) in accordance
with the statement of work which is attached as Exhibit A hereto, which will be
executed by both Parties (“Statement of Work”). The Company will pay to
Consultant the fees and reimburse Consultant for the expenses as set forth in
the Statement of Work. Unless otherwise specifically agreed upon by Company in
writing (and notwithstanding any other provision of this Agreement), all
activity relating to Services will be performed by and only by Consultant or by
employees of Consultant and only those such employees who have been approved in
writing in advance by Company (“Consultant Personnel”). Consultant agrees that
it will not (and will not permit others to) violate any agreement with or rights
of any third party in connection with the provision of the Services. The Parties
acknowledge and agree that they are the parties to that certain Agreement for
the Exchange of Information on a Confidential Basis, dated as of January 2, 2019
(the “NDA”) and that any “INFORMATION” (as defined in the NDA) disclosed in
connection with this Agreement is subject to the terms of the NDA.

 

2.  Ownership; Rights; Proprietary Information; Publicity.

 

a.  Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, trademark rights, sui generis
database rights and all other intellectual and industrial property rights of any
sort throughout the world) included or incorporated into any inventions (whether
or not patentable), works of authorship, mask works, designations, designs,
know-how, and ideas made or conceived or reduced to practice, in whole or in
part, by Consultant or Consultant Personnel in connection with the Services
(collectively, “Inventions”). Consultant will promptly disclose and provide all
Inventions to Company and will keep adequate and current written records of all
Inventions, which records shall be available to and shall remain the sole
property of Company. Consultant hereby makes, and agrees to make in the future,
all assignments necessary to accomplish the foregoing ownership. Consultant
represents, warrants, and covenants that Consultant has obtained or will obtain,
prior to having any particular Consultant Personnel perform Services, an
assignment of such Consultant Personnel’s rights in Inventions as needed to give
effect to Company’s ownership as contemplated above; provided that no assignment
is made that extends beyond what is allowed under applicable law. Consultant
shall assist Company (and, where applicable, shall cause Consultant Personnel to
assist Company), at Company’s expense, to further evidence, record and perfect
such assignments, and to perfect, obtain, maintain, enforce and defend any
rights assigned. Consultant hereby irrevocably designates and appoints Company
as its agent and attorney-in-fact, coupled with an interest, to act for and on
Consultant’s behalf to execute and file any document and to do all other
lawfully permitted acts to further the provisions of this Section 2.a with the
same legal force and effect as if executed by Consultant.

 

b.  If any part of the Services or Inventions incorporates any technology or
intellectual property rights owned or licensed by Consultant and not assigned
hereunder, and such Services or Invention cannot be reasonably and fully made,
used, reproduced, distributed and otherwise exploited without using or violating
such technology or intellectual property rights, Consultant hereby grants
Company and its successors a perpetual, irrevocable, worldwide royalty-free,
non-exclusive, sublicensable right and license to exploit and exercise all such
technology and intellectual property rights in support of Company’s exercise or
exploitation of the Services, Inventions, other work performed hereunder, or any
assigned rights (including any modifications, improvements and derivatives of
any of them).

 



Inpixon Consulting Agreement (v03-1901)Page 1 of 5

 

 

d.  Consultant represents that its performance of all terms of this Agreement as
a consultant of the Company has not breached and will not breach any agreement
to keep in confidence proprietary information, knowledge or data acquired by
Consultant prior or subsequent to the commencement of Consultant's consultant
relationship with the Company, and Consultant will not disclose to the Company,
or use, any inventions, confidential or non-public proprietary information or
material belonging to any previous client or any other party other than as may
be permitted pursuant to any agreement with any such previous client or other
party. Consultant will not induce the Company to use any inventions,
confidential or non-public proprietary information or material belonging to any
previous client or any other party other than as may be permitted pursuant to
any agreement with any such previous client or other party.

 

e. Consultant recognizes that the Company has received and, in the future, will
receive confidential or proprietary information from third parties subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes. Upon the Company informing
Consultant of what information constitutes such confidential or proprietary
information, Consultant agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out
Consultant's work for the Company consistent with the Company’s agreement with
such third party other than as may be required by applicable law. In the event
Consultant believes applicable law requires disclosure of such confidential or
proprietary information, prior to making such disclosure Consultant shall notify
Company of such belief and afford Company a reasonable opportunity to take
protective action.

 

3. Warranty and other Obligations. Consultant warrants that: (i) the Services
will be free from material defects and will be performed in a professional and
workmanlike manner and that none of such Services nor any part of this Agreement
is or will be inconsistent with any obligation Consultant may have to others;
(ii) all work under this Agreement shall be Consultant’s original work and none
of the Services or Inventions nor any development, use, production, distribution
or exploitation thereof will infringe, misappropriate or violate any
intellectual property or other right of any person or entity (including, without
limitation, Consultant); and (iii) Consultant has the full right to allow itself
to provide Company with the assignments and rights provided for herein; (iv)
Consultant shall comply in all material respects with all applicable laws and
Company safety rules in the course of performing the Services; and (v) if
Consultant’s work requires a license, Consultant has obtained that license and
the license is in full force and effect. To the maximum extent permitted by law,
Consultant shall unconditionally indemnify, hold harmless and defend Company and
all of its directors, officers, employees, and agents from and against all
claims, losses, injury, damage, withholdings and legal liability, including
attorney’s fees and litigation costs (collectively, “Damages”), caused by the
negligence, fault, error or omission of Consultant, its agents or
representatives, and Damages resulting from the breach of any provisions of this
Agreement by the Consultant, its agents or representatives, other than to the
extent such Damages result from the negligence, fault, error or omission of the
Company, its agents or representatives. To the maximum extent permitted by law,
the Company shall unconditionally indemnify, hold harmless and defend Consultant
and all of its directors, officers, employees, and agents from and against all
Damages caused by the negligence, fault, error or omission of the Company, its
agents or representatives, and Damages resulting from the breach of any
provisions of this Agreement by the Company, its agents or representatives,
other than to the extent such Damages result from the negligence, fault, error
or omission of the Consultant, its agents or representatives. Such indemnity
shall extend to all claims, losses, injury, damage, withholdings and legal
liability arising from or related to any infringement or violation of any
patent, copyright, trade secret, license or other property or contractual right
of any third party.

 

4. Term and Termination. This Agreement shall commence upon the Effective Date
and shall continue in effect until (i) terminated pursuant to this Section 4 or
(ii) the 180th day following the Effective Date, which date may be extended by
the Company and Consultant, each in their sole discretion (the “Term”). Each of
the Company or Consultant may terminate this Agreement at any time upon 30
calendar days’ written or email notice if the other Party breaches a material
provision of this Agreement which is not cured during the notice period. Upon
any termination by the Company, the Company shall upon such termination pay
Consultant, within 30 calendar days of the notice date, all unpaid, undisputed
amounts due for the Services completed prior to the notice of such termination.
Sections 2 through 12 of this Agreement and any remedies for breach of this
Agreement shall survive any termination or expiration of this Agreement.

 



Inpixon Consulting Agreement (v03-1901)Page 2 of 5

 

 

5. Relationship of the Parties; Independent Contractor; No Employee Benefits.
Notwithstanding any provision hereof, Consultant is an independent contractor,
and neither Consultant nor any Consultant Personnel is an employee, agent,
partner or joint venture of Company, and neither Consultant nor any Consultant
Personnel shall bind or attempt to bind Company to any contract. Consultant
shall accept any directions issued by Company pertaining to the goals to be
attained and the results to be achieved by Consultant, but Consultant shall be
solely responsible for the manner and hours in which the Services are performed
under this Agreement. Neither Consultant nor any Consultant Personnel shall be
eligible to participate in any of Company’s employee benefit plans, fringe
benefit programs, group insurance arrangements or similar programs. Company
shall not provide workers’ compensation, disability insurance, Social Security
or unemployment compensation coverage or any other statutory benefit to
Consultant or any Consultant Personnel. Consultant will be solely responsible
for the performance of all Consultant Personnel, for compensating such
Consultant Personnel, and for complying with all laws and regulations applicable
to its relationships with such Consultant Personnel. Without limiting the
foregoing, Consultant shall comply at Consultant’s expense with all applicable
provisions of workers’ compensation laws, unemployment compensation laws,
federal Social Security law, the Fair Labor Standards Act, federal, state and
local income tax laws, and all other applicable federal, state and local laws,
regulations and codes relating to terms and conditions of employment required to
be fulfilled by Consultant or its employees or independent contractors.
Consultant agrees to indemnify Company from all claims, damages, liability,
settlement, attorneys’ fees and expenses, as incurred, because of the foregoing
or any breach of this Section 5. Consultant shall be responsible for any
breaches of this Agreement by its employees and agents.

 

6. Assignment. Neither Party shall have the right to assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
other Party, and any attempt to do so shall be void and of no force or effect.

 

7. Notice. Any notices under this Agreement shall be given in accordance with
the provisions set forth in the APA.

 

8. Non-Competition. The Parties acknowledge the non-competition covenant
contained within Section 6.7 of the APA and agree to abide by same.

 

9. Publicity. Neither Party shall make any public announcements or engage in any
marketing or promotion concerning this Agreement, or the work performed
hereunder without the advance written consent of other Party, other than as may
be required by applicable law.

 

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without application of the
conflicts of laws provisions therein.

 

11. Arbitration. Any dispute or claim arising out of or in connection with any
provision of this Agreement will be finally settled by binding arbitration in
the State of California, County of San Mateo. The arbitrator shall be jointly
selected by the Parties, and the arbitration hearing conducted pursuant to the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitrator shall apply California law, without reference to rules of conflicts
of law or rules of statutory arbitration, to the resolution of any dispute.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Notwithstanding the foregoing, the Parties may
apply to any court of competent jurisdiction located within the State of
California, County of San Mateo for preliminary or interim equitable relief, or
to compel arbitration in accordance with this paragraph, without breach of this
arbitration provision. If any court or arbitrator finds that any term makes this
arbitration agreement unenforceable for any reason, the court or arbitrator
shall have the power to modify such term to the minimum extent necessary to make
this arbitration agreement enforceable and, to the extent this arbitration
agreement as a whole is deemed unenforceable for any reason, the Parties agree
that the venue of any litigation or dispute between the Parties shall be
exclusively in San Mateo County, California. This Section 11 shall supersede the
provisions of the APA as to any resolution of disputes hereunder.

 



Inpixon Consulting Agreement (v03-1901)Page 3 of 5

 

 

12. Miscellaneous. This Agreement, the NDA and the APA set forth the entire and
exclusive understanding of the Parties with respect to the subject matter hereof
and supersede all prior and contemporaneous agreements or understandings,
whether written or oral, with respect to its subject matter. Any breach of this
Agreement will cause irreparable harm to a Party for which damages would not be
an adequate remedy, and therefore, such Party will be entitled to injunctive
relief with respect thereto in addition to any other remedies. The failure of
either Party to enforce its rights under this Agreement at any time for any
period shall not be construed as a waiver of such rights. No changes or
modifications or waivers to this Agreement will be effective unless in writing
and signed by both Parties. In the event that any provision of this Agreement
shall be determined to be illegal or unenforceable, that provision will be
limited or eliminated to the minimum extent necessary so that this Agreement
shall otherwise remain in full force and effect and enforceable. In any action
or proceeding to enforce rights under this Agreement, the prevailing Party will
be entitled to recover costs and attorneys’ fees. Headings herein are for
convenience of reference only and shall in no way affect interpretation of the
Agreement. This Agreement may be executed in counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the undersigned have entered into this Agreement as of the
Effective Date.

 

INPIXON   GTX CORP.       /s/ Nadir Ali   /s/ Patrick Bertagna Signature  
Signature       Nadir Ali   Patrick Bertagna Name   Name       Chief Executive
Officer   Patrick Bertagna Title   Title

 

Inpixon Consulting Agreement (v03-1901)Page 4 of 5

 

 

EXHIBIT A

FORM OF

Statement of Work

 

This Statement of Work is issued under and subject to all of the terms and
conditions of the Consulting Agreement dated as of June 27, 2019, by and between
Company and Consultant.

 

SERVICES

 

Company hereby engages Consultant in order to assist with the transition of the
business assets Company is contemporaneously acquiring from Consultant. The
Services will be as requested from time to time by Company and based, in whole
or in part, upon information made available by the Company to Consultant during
this engagement.

 

The Services will be performed by Patrick Bertagna and Andrew Duncan, who shall
each spend up to 40 hours per month, but no fewer than 20 hours each per month,
performing the Services as requested by the Company.

 

FEES /EXPENSES

 

Fees

 

In exchange for the Services, Company shall pay to Consultant a fee in the
amount of $15,000 per month for the Services performed.

 

Commission

 

In addition to the Fees described immediately above, Company shall pay to
Consultant commissions equal to 5% of revenues collected by the Company during
the 180 days period commencing on the Effective Date which are derived from (a)
the currently pending proposal with [****] pertaining to the Smart School
Security Network (SSSN), as that term is used within the APA, or (b) any other
customer originally introduced to Inpixon by GTX from the purchase of solutions
offered by Inpixon using the assets acquired in connection with the APA,
regardless of any earlier termination of this Agreement and the Term.

 

Expenses

 

Company will reimburse Consultant for out of pocket expenses reasonably incurred
by Consultant in connection with the performance of the Services such as, for
example, travel to and from a customer site. Company will not reimburse
Consultant for ordinary office or business expenses. All reimbursable expenses
must be pre-approved in writing by Nadir Ali or a member of the Company’s
executive management staff. An itemized expense statement must be submitted,
including substantiating receipts, with monthly invoice, if applicable.

 

IN WITNESS WHEREOF, the undersigned have entered into this Statement of Work as
of the Effective Date.

 

INPIXON   GTX CORP.             Signature   Signature             Name   Name  
          Title   Title

 

 

Inpixon Consulting Agreement (v03-1901)Page 5 of 5



 

